PER CURIAM.
These causes having been reargued and duly considered, the court finds no cause for modifying its opinion published in 185 Fed. 373, 107 C. C. A. 429. Therefore, as to the claim of the American Car & Foundry Company, concerning which the title to the steel car was adjudged to it by the District Court, the order of the District Court will be reversed, and the title to the steel car will be adjudged to the Guarantee Title & Trust Company, trustee of the bankrupt. As to the claim of the First National Bank of Huntingdon for the derrick and equipment, which the District Court adjudged to the bank, the order will be reversed, and title will be adjudged to the said Guarantee Title & Trust Company, trustee of the bankrupt. And as to the claim of the First National Bank of Huntingdon for the sum of S3,016, collected by the trustee of the bankrupt from the United States and adjudged by the District Court to belong to the trustee of the bankrupt, the order will be affirmed.